ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action against respondent Samuel A. McCloud alleging that respondent committed professional misconduct warranting public discipline, namely, intentionally concealing his income from a taxing authority and filing a materially false federal income tax return, resulting in a federal conviction, in violation of Minn. R. Prof. Conduct 8.4(b) and (c). Respondent waived his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admitted the allegations of the disciplinary petition. The parties jointly recommended that the appropriate discipline is a 2-year suspension from the practice of law, retroactive to July 5, 2011, the date on which respondent began serving his prison sentence.
In a September 22, 2011, order, this court noted that the facts alleged in the disciplinary petition and admitted by respondent suggested that between 2004 and 2006 respondent may have misappropriated funds that should have been paid to the two law firms with which he was associated. The court remanded the matter to the Office of Lawyers Professional Responsibility with instructions to investigate whether respondent misappropriated funds from either of the law firms with which he was associated between 2004 and 2006. The court also stayed the proceedings with respect to the pending petition for disciplinary action.
The Director conducted this investigation. The Director has informed the court that his investigation did not reveal any evidence that respondent misappropriated any funds from the law.firms with which he was associated between 2004 and 2006. The Director continues to believe that the appropriate discipline for the conduct to which respondent has admitted is a 2-year suspension.
Based upon all the files, records, and proceedings herein,
1. IT IS HEREBY ORDERED that the stay of the proceedings with respect to the pending petition for disciplinary action is vacated; and
2. IT IS FURTHER ORDERED that respondent Samuel A. McCloud is indefinitely suspended from the practice of law for a minimum of 2 years, effective as of July 5, 2011. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR, after the expiration of this 2-year suspension period. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/_ Alan C. Page Associate Justice